STATE OF MINNESOTA
                                                                      September 8, 2015

                                   IN SUPREME COURT                     OmciEOF
                                                                     AJifti.LAIECCDnS
                                         Al4-1871



Inquiry into the Conduct of the
Honorable Alan F. Pendleton.



                                         ORDER


       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that pursuant to Rule 15(b), Rules of the Board on

Judicial Standards, effective as of the close of business today, the Honorable Alan F.

Pendleton is suspended with pay from the office of district court judge pending a final

decision by the court as to the ultimate discipline.

       Dated: September 8, 20 15                  BY THE COURT:


                                                       4~
                                                  Lorie S. Gildea
                                                  Chief Justice